United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2516
                                   ___________

Ravindran Mahadevan,                *
                                    *
             Petitioner,            *
                                    * Petition for Review of an
       v.                           * Order of the Board
                                    * of Immigration Appeals.
                   1
Alberto Gonzales, Attorney General  *
of the United States,               * [UNPUBLISHED]
                                    *
             Respondent.            *
                               ___________

                             Submitted: April 18, 2005
                                Filed: April 22, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Malaysian citizen Ravindran Mahadevan petitions for review after the Board
of Immigration Appeals (BIA) denied his motion for reconsideration. Because
Mahadevan did not file his petition for review until more than thirty days after the
BIA affirmed an Immigration Judge’s decision finding that Mahadevan was subject
to removal, see 8 U.S.C. § 1252(b)(1) (petition for review must be filed no later than

      1
       Alberto Gonzales has been appointed to Serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
30 days of final order of removal); Strato v. Ashcroft, 388 F.3d 651, 654-55 (8th Cir.
2004) (motion to reconsider does not toll time for appeal of underlying removal
order), the only order reviewable by this court is the denial of Mahadevan’s motion
to reconsider, a ruling we review for abuse of discretion, see Strato, 388 F.3d at 654
(standard of review); Boudaguian v. Ashcroft, 376 F.3d 825, 827 (8th Cir. 2004)
(court reviewing denial of motion to reconsider does not have jurisdiction to review
underlying order if that order was not timely appealed). We find no abuse of
discretion in the BIA’s denial of Mahadevan’s motion to reconsider, as it was based
solely on arguments Mahadevan had already raised when he initially sought review
from the BIA. See 8 C.F.R. § 1003.2(b)(1) (2004) (motion to reconsider shall state
reasons for motion by specifying errors of fact or law in prior BIA decision, and shall
be supported by pertinent authority); Strato, 388 F.3d at 655 (motion to reconsider
must give tribunal to which it is addressed reason for changing its decision; there is
no reason to grant such motion if it merely reiterates reasons that failed to convince
tribunal in first place).

      Accordingly, we deny Mahadevan’s petition for review.
                     ______________________________




                                         -2-